Opinion,
Mr. Justice Williams:
A vendor of goods has a right to retain them in Ms own possession until the price has been paid. Tf he waives this right, and sells upon credit, it is an implied condition of such sale that the buyer shall continue in good credit until tbe goods come into bis actual possession. When that happens the lien of: the vendor is gone, and he must depend upon the ultimate solvency of his customer at the expiration of the term of credit. If, while the goods are in the hands of the carrier, in transit, or in store at the end of the journey, with no intervening right in the way, the buyer becomes insolvent, tbe implied condition on which credit was given is broken, and tlie vendor may resume tbe possession of tlie goods. Tbe exercise of this right of stoppage is not a rescission of the contract of sale, as the court below seemed to think, but a resumption of possession which enables tbe seller to insist on Ms lien as a vendor which he had waived by the delivery to the carrier: Patten’s Appeal, 45 Pa. 151, 2 Benj. on Sales, § 1295. The parties are then in the .same position as before the seller parted with the possession by delivery to tbe carrier.
So far the law is well settled. The seller having exercised Ms right of stoppage as against the buyer, has then to consider his relation to the carrier. The goods having been delivered *494into the possession of the carrier, he may retain them by virtue of his lien for carnage, until his charges and expenses are paid. As between the carrier and the consignee who is owner, we see no reason why this lien may not be extended by a contract to cover a general balance due by the consignee for the carriage of other goods. There would be no injustice or oppression in asking- the consignee to pay what he honestly owed, before allowing him to remove the goods from the possession of his creditor, whether that creditor was a natural or an artificial person.
But that question is not raised in this case, for the goods never came to the end of the journey where the rights of the consignee and the carrier could be adjusted. The seller intervened and exercised his right of stoppage. This restored the possession to him, subject to the charges of the carrier for his services and expenses between the consignment and the stoppage. For these charges, the carrier had a lien which was not divested by the stoppage, and which could be asserted against the seller notwithstanding his exercise of that right: Hays v. Mouille, 14 Pa. 48. But as between the carrier and the seller, there was no balance of accounts for carriage of former consignments, for the delivery of the goods to the consignee without payment of the freight was a voluntary surrender of the lien upon them, and the security which the lien afforded. The carrier by such delivery gave credit to the consignee, and undertook to look to his solvency and integrity. The former bills were therefore paid so far as the consignor was concerned, and the carrier had no legal or moral ground for calling upon him to pay any balances due upon them.
The clause in the bill of lading which has -been brought to our attention, and on which the plaintiff in error relies, is not according to its own terms applicable to a case like the present one. That clause provides that the consignee or owner shall pay the freight on the goods consigned to him at the time of their delivery, and that the goods may be retained by the carrier for the charges due thereon, and also for any charges due from him for other goods. As there was no carriage of these goods to the consignee, the special lien provided for could not attach to them. When the consignor exercised his right of stoppage, the goods were deliverable to him, and the carrier’s *495right of detention depended on the relations thus created, if the consignor was not debtor for previous carriage, and had not contracted that these goods might be retained from him for such debt, then the carrier’s lien did not extend beyond the charges applicable to tbe goods stopped, and on payment or tender of these lie was entitled to a deliver}' of the goods. If the right of the carrier to extend its-lien by contract with the owner to the general balance due from such owner he conceded, as it may he, still the lien is confined to tbe goods of such owner. The goods which by tbe exercise of the right of stoppage became those of the consignor, cannot be made subject to a lien for the debt of the consignee. We concur iu the conclusion reached by the court below, although we reach it by a somewhat different route.
The judgment is affirmed.